Citation Nr: 0509778	
Decision Date: 04/04/05    Archive Date: 04/15/05

DOCKET NO.  03-22 001A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
patellofemoral syndrome, left knee with traumatic arthritis.

2.  Entitlement to an evaluation in excess of 10 percent for 
chondromalacia, right knee with traumatic arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1970 to 
August 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision by the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA), which continued the 10 percent 
evaluation for traumatic arthritis of the left knee and 
continued the 10 percent evaluation for traumatic arthritis 
of the right knee, which were effective in January 1997.

The veteran testified before the undersigned Veterans Law 
Judge at a video conference hearing at the RO in January 
2005.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

According to the evidence of record, the most recent 
comprehensive examination of the veteran's knees was a VA 
examination given in August 2002.  The Board notes that the 
examiner failed to adequately assess all pertinent functional 
impairment of the knees, such as functional impairment on 
repeated use, during flare-ups and due to incoordination, 
weakened movement and excess fatigability.  It is averred 
that the examination report is not adequate for rating 
purposes.  See DeLuca v. Brown, 8 Vet.App. 202 (1995).  
Furthermore, it appears from the VA physician's comment that 
the claims folder was not made available for his review.  

Further, the veteran submitted a February 2005 treatment note 
from a private physician, in which he stated the veteran was 
ready for a total joint replacement of the knee.  In 
addition, the veteran had nocturnal discomfort and used a 
significant disability in walking and weight bearing.  He 
also indicated that the veteran used strong medication to 
relieve the knee pain.

During the January 2005 video conference hearing, the veteran 
testified that his knees swell and are unstable after he 
exercises.  When this occurs, he uses his crutches or his 
cane.

The Board concludes that because the August 2002 VA 
examination was not performed according to DeLuca standards; 
because the claims folder was not available for review by the 
examining physician, and because the February 2005 treatment 
note from the private physician infers that the veteran's 
knee symptoms have increased; and the veteran testified that 
his symptoms have become more severe, a VA examination that 
addresses the DeLuca factors, includes a review of the claims 
folder, and an evaluation of the veteran's current symptoms, 
is warranted.

In light of the above discussion, this case is REMANDED for 
the following actions:

1.  The RO should send the appellant a 
letter with respect to the issue on 
appeal that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b), to 
include notice that the appellant should 
submit any pertinent evidence in his 
possession.

2.  The RO should contact the veteran and 
obtain the names and addresses and dates 
of treatment of all medical care 
providers, VA or non-VA, that treated him 
for his bilateral knee disability since 
May 2002, which he has not previously 
submitted.  After he has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that they are provided the 
opportunity to obtain and submit those 
records for VA review. 

3.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA orthopedic examination 
to determine the extent of the veteran's 
bilateral knee disability.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  

In reporting the results of range of 
motion testing in degrees, the physician 
should specifically identify any 
excursion of motion accompanied by pain.  
The examiner should identify any 
objective evidence of pain and assess the 
extent of any pain.  

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible, the functional impairment due 
to incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion.  

The knees should be individually 
examined, and all questions set forth 
should be addressed with respect to each 
knee.  The examiner should describe all 
symptomatology due to the veteran's left 
and right knee disabilities.  Any 
indicated studies, including range of 
motion testing in degrees, should be 
performed.  Any ankylosis of either knee 
should be identified, and if ankylosis is 
present the examiner should indicate the 
degree to which the joint is ankylosed.  

The examiner should provide an opinion 
concerning the degree of severity (i.e. 
slight, moderate, or severe) of any 
currently present instability or 
subluxation of either knee.  The examiner 
should also determine whether either knee 
locks and if so the frequency of the 
locking.  

The complete examination findings, along 
with the complete rationale for all 
opinions expressed, should be clearly set 
forth in the examination report.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

6.  When the above development has been 
completed, the RO should readjudicate the 
issues on appeal based on a de novo 
review of all pertinent evidence.  In 
adjudicating the veteran's bilateral knee 
disability, the RO should ensure that the 
appropriate diagnostic criteria are 
addressed.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case and 
afford the veteran and his representative 
the requisite opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  
 
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


